Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 4:07-CV-0753. On review of preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer the following question:
“Is there a post-conviction or other forum to litigate the issue of whether Ohio’s lethal injection protocol is constitutional under Baze v. Rees, 553 U.S. 35, 128 S.Ct. 1520 (2008), or under Ohio law?”
Motion to strike district court order denied as moot. Petitioner shall file a merit brief within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI and S.Ct.Prac.R. XVIII(7).